Exhibit 10.1

 

SEVERANCE PLAN

FOR ELIGIBLE EMPLOYEES OF

BENEFICIAL MUTUAL SAVINGS BANK

 

 

EFFECTIVE JANUARY 1, 2014

 

--------------------------------------------------------------------------------


 

I.                                        INTRODUCTION

 

Flexibility is a key requirement for managing our business. We sometimes have to
restructure our organization to take advantage of new opportunities, meet
competitive challenges, react to economic shifts, or introduce advanced
technology to improve our service and efficiency. This means that we
occasionally may have to close a line of business or reduce staff.

 

The Board of Directors of Beneficial Mutual Savings Bank (the “Bank”) adopted
the Severance Pay Plan for Eligible Employee of Beneficial Mutual Savings Bank
(the “Plan”) to provide severance payments to eligible employees when their
employment with the Bank ends because of a Qualifying Event (as defined in
Article II).

 

The Plan is designed to provide separation pay benefits to eligible employees
who receive written notice of involuntary termination of employment by
Beneficial Mutual Savings Bank (the “Bank”) or its affiliates. The Plan is
intended to constitute a welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and will be interpreted and
administered in accordance with the requirements applicable to such plan. The
Plan is effective January 1, 2014.

 

This Plan document also serves as the Summary Plan Description (“SPD”) and
contains information about who is eligible to receive benefits under the Plan
and what benefits are being provided.

 

This Plan supersedes your participation and rights under any prior severance
plan sponsored by the Bank, Beneficial Mutual Bancorp, Inc. (“Company”) and any
affiliates or subsidiaries of the Bank or the Company to the extent you’re
eligible to participate in this Plan. Unless otherwise noted in Appendix A, if
you are eligible to participate in any other severance plan or arrangement (if
any) sponsored by the Bank or its affiliates, you will not be eligible for the
severance benefits set forth in this Plan. Plan participants do not have a
vested right to severance benefits.

 

II.                                   DEFINITIONS

 

“Board of Directors” means the Board of Trustees of Beneficial Mutual Savings
Bank.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Notice of Involuntary Termination” is any formal notification by an authorized
officer of the Sponsor, or such person’s designee, in writing or by any other
means that is in accordance with the ordinary business practice of the Sponsor,
of the intent of the Sponsor to terminate your employment without cause. A
Notice of Involuntary Termination may be amended by the Sponsor to change your
Termination Date, if business needs so require. A Notice of Involuntary
Termination does not include any communication received by you in connection
with a termination of your employment due to your (i) voluntary decision to
terminate your employment for any reason, (ii) retirement before you become
eligible for Severance Benefits, (iii) dismissal for cause, as determined by the
Sponsor, in its sole discretion, due to your improper, disloyal, or unlawful
actions, or due to unsatisfactory performance or

 

--------------------------------------------------------------------------------


 

violation of any confidentiality obligation to the Sponsor, or (iv) failure to
comply with any rule, policy or procedure of the Sponsor.

 

“Pay” means your base salary or wages, at your stated weekly, bi-weekly or
annual rate as of your Termination Date. “Pay” does not include overtime pay,
bonuses of any kind, incentive pay, commission pay or any other remuneration. A
“Week of Pay” shall be calculated in accordance with the Sponsor’s regular
payroll practices and procedures.

 

“Participant” means an employee who has satisfied all of the eligibility
requirements of the Plan and has been notified that he or she is a Participant
in accordance with Article III of the Plan.

 

“Plan” means the Severance Pay Plan for Eligible Employees of Beneficial Mutual
Savings Bank as set forth herein and as amended from time to time.

 

“Plan Administrator” means, for the purposes of this Plan, the Compensation
Committee of the Board of Directors.

 

“Qualifying Event” means an event for which an eligible employee is entitled to
a Severance Benefit in accordance with the terms of this Plan. A “Qualifying
Event” is an involuntary termination of employment which occurs because of or in
connection with a reduction in force, business reorganization or job
elimination. The Plan Administrator shall determine, in its sole discretion,
whether and when a Qualifying Event has occurred and its determination shall be
final.

 

“Severance Benefit” is the benefit provided to a Participant pursuant to the
Plan terms. Severance Benefits are described in Section V and Appendix A to the
Plan.

 

“Sponsor” means Beneficial Mutual Savings Bank and its affiliates, as well as
successors to Beneficial Mutual Savings Bank and its affiliates.

 

“Termination Date” means the date upon which your employment with the Sponsor is
terminated without cause by the Sponsor as a result of a Qualifying Event.

 

“Years of Service” means full years of continuous employment up to and including
your Termination Date. In determining a Participant’s Years of Service,
participants who have at least one full Year of Service with the Sponsor will
also be credited with a partial Year of Service for any calendar year in which
the Participant was an employee of the Sponsor for a portion of the calendar
year. A partial Year of Service credited to a Participant shall be equal to a
fraction calculated in accordance with the following formula:

 

Number of days in the calendar year
the individual was an employee of the Company

÷

365

 

 

 

--------------------------------------------------------------------------------


 

III.                              ELIGIBILITY

 

General Plan Eligibility Rules

 

Except as provided below, you are an eligible employee under this Plan if you —

 

·                  are classified as an exempt or non-exempt salaried or hourly
employee of the Bank or one of its affiliates;

 

·                  are classified as a full-time regular employee who is
employed on a continuing basis; and

 

·                  are actively at work.

 

To be considered “actively at work”, you must be currently engaged in the active
and regular performance of services for the Bank or its affiliates. However, if
you are not “actively at work” only as a result of vacation, jury duty, or other
leave of absence (other than disability), you will be eligible for the Plan if
you otherwise would have been eligible for the Plan had you been actively at
work.

 

If you are receiving Short-term Disability or Long-term Disability benefits and
you are determined to be potentially eligible for the Plan, you will not become
eligible for the Plan unless you return to work with the Sponsor while you still
have a right to reemployment by the Sponsor. You must also follow all other Plan
rules to be eligible, such as signing a severance agreement and general release.

 

The Bank’s Chief Executive Officer and Chief Financial Officer are not eligible
to participate in this Plan.

 

Eligibility for Severance Benefit

 

If you satisfy the General Plan Eligibility Rules noted above you shall be
eligible to receive a Severance Benefit if and only if all of the following
conditions are met:

 

(1)           You have been employed by the Sponsor for at least one full Year
of Service as of your Termination Date.

 

(2)           The Plan Administrator determines, in its sole discretion, that a
Qualifying Event has occurred;

 

(3)           You are an employee of the Sponsor after the Effective Date of the
Plan;

 

(4)           You have received Notice of Involuntary Termination that your
employment with the Sponsor is involuntarily terminated without cause as a
result of a Qualifying Event while the Plan remains in effect, and your
employment is not terminated before you become eligible for Severance Benefits
due to your retirement, resignation, death, or permanent or temporary
disability;

 

--------------------------------------------------------------------------------


 

(5)           You are not terminated for “cause”, as determined in the sole
discretion of the Sponsor, including but not limited to, for failure to
satisfactorily perform assigned duties, absenteeism or tardiness,
insubordination, dishonesty, theft, fraud, misappropriation or misuse of Sponsor
property, disclosure of trade secrets, confidential or proprietary information
to other persons, willful misconduct, harassment, any unethical, inappropriate
or illegal behavior or activity, or violation of any confidentiality obligation
to the Sponsor; or the failure to comply with the Sponsor’s rules, policies or
procedures, which currently exist or which are hereafter adopted;

 

(6)           You do not receive and are not eligible to receive severance pay
or any severance payment from the Sponsor in connection with the cessation of
your employment with the Sponsor other than the Severance Benefit available
pursuant to this Plan;

 

(7)           You do not receive and are not eligible to receive any payment
pursuant to any contract or agreement between you and the Sponsor, in connection
with the cessation of your employment with the Sponsor;

 

(8)           You have returned or promptly will return all Sponsor property,
submitted all travel, expense and other such reports, and have paid to the
Sponsor any amounts that are due;

 

(9)           The Sponsor has not determined that you, either prior or
subsequent to the termination of your employment, have (i) misappropriated or
improperly used or disclosed trade secrets, confidential or proprietary
information of the Sponsor, or (ii) failed to comply with any contractual
obligations to the Sponsor; and

 

(10)         You remain in the Sponsor’s employ until the date established by
the Sponsor for your involuntary termination or until a mutually agreed-upon
release date and you maintain a satisfactory or better job performance.

 

Eligibility is determined in the sole discretion of the Plan Administrator and
is subject to revocation at any time prior to your receipt of any or all
Severance Benefits due to you if the Plan Administrator determines that you no
longer meet the Plan eligibility requirements. If eligibility is revoked, you
will be required to return any Severance Benefit previously provided to you and
you will not be eligible for any Severance Benefit that has not been paid or
provided as of the date your eligibility is revoked. If you are offered a
“comparable position” with the Sponsor in connection with your termination of
employment and you choose not to accept the position you will not be eligible
for the Severance Benefits offered under this Plan.   “Comparable Position”
shall mean a position that is comparable in duties and Pay terms, reasonably
fits your skills and experience and provides a similar work schedule, each as
determined by the Sponsor in its sole discretion.

 

When Participation Begins

 

If you have satisfied the eligibility requirements set forth in Article III of
this Plan, you will become a Participant in the Plan when you have both
(i) received a Notice of Involuntary

 

--------------------------------------------------------------------------------


 

Termination, and (ii) executed and provided to the Sponsor within the time
period specified by the Sponsor a severance agreement and general release in
favor of the Sponsor in a form satisfactory to the Sponsor.

 

When Participation Ends

 

Your participation in the Plan will end on the earliest of the date (i) you
voluntarily terminate your employment for any reason prior to your Termination
Date, (ii) you have received your entire Severance Benefit under the Plan,
(iii) you have timely revoked the general release within the specified time
period, or (iv) the Plan Administrator has revoked your eligibility as described
herein.

 

IV.                               SEVERANCE BENEFIT

 

When the Plan Administrator determines that a Qualifying Event has occurred, the
Plan Administrator will then determine those employees who are eligible and if
eligible the employees who are to receive a Severance Benefit and, if so, the
nature and amount of the Severance Benefit to be provided to Participants
affected by the Qualifying Event. The Plan Administrator retains sole and final
discretion in determining the nature and amount of the Severance Benefit.

 

The Plan Administrator (or its designee) shall notify, in writing, each eligible
employee who becomes a Participant in the Plan of the nature and amount of the
Severance Benefit to which such eligible employee is entitled, by delivery of
this Summary Plan Description and an appropriate appendix to this document which
shall describe the manner in which such benefits are to be calculated. All
determinations by the Plan Administrator shall be final and binding on all
parties.

 

Severance Benefits are not included as additional compensation or additional
service in the determination of your 401(k) Plan or other retirement benefits.
You cannot make contributions from your Severance Benefit to the Beneficial
Mutual Savings Bank Employee Savings and Stock Ownership Plan.

 

Distribution of Severance Benefits

 

Severance Benefits are paid from the general assets of the Sponsor. Subject to
the terms of the severance agreement and general release executed pursuant to
the Plan and the Plan Administrator’s right to revoke eligibility for Severance
Benefits as described under Article III of the Plan, Severance Benefits shall be
paid in accordance with the Sponsor’s regular payroll schedule, shall commence
as soon as practicable following a Participant’s Termination Date and continue
until the entire Severance Benefit is paid. In the event a Participant’s
Severance Benefits exceed two (2) times the limitation described in
Section 401(a)17 of the Code ($520,000 in 2014) the amount in excess of that
amount will be paid in a lump sum on or prior to March 15 of the year which next
follows a Participant’s Termination Date. Notwithstanding the foregoing, the
Sponsor reserves the right to pay Severance Benefits in a single lump sum
payment, which shall be paid no later than March 15th of the year following the
year in which the Participant’s Termination Date occurs.

 

--------------------------------------------------------------------------------


 

Unless otherwise determined by the Plan Administrator, if a Participant dies
after his or her termination of employment, but before the Participant receives
his or her Severance Benefits, the Severance Benefits will be paid in a lump sum
to his or her estate.

 

Notwithstanding anything herein to the contrary, a Participant will not be
eligible to receive a Severance Benefit until and unless he or she duly executes
and provides to the Sponsor, within the time period specified by the Sponsor, a
severance agreement and general release in a form satisfactory to the Sponsor
that applies to all claims that the Participant may have against the Sponsor,
and which is not revoked in a timely manner, if a revocation provision is
included. In the event such release has not become irrevocable by the date on
which any amount must be paid, such amount shall be forfeited.

 

If a Participant obtains another job with the Bank or one of its affiliates
during the time period in which he or she is receiving Severance Benefits, the
Participant must return any benefits in excess of what he or she was entitled to
receive due to the actual length of his or her unemployment.

 

V.                                    TAXATION

 

General

 

The Severance Benefit received under the Plan generally will be taxable as
ordinary wages or salary and will, to the extent required by law, be subject to
all federal, state and local withholding and reported as such on an Internal
Revenue Service (“IRS”) Form W-2 issued to you and sent to the IRS for the year
in which the Severance Benefit is paid. You must report the Severance Benefit
paid to you under the Plan on your federal, state and local income tax returns
for the year in which you receive the Severance Benefit.

 

The Sponsor shall have the right to take such action as it deems necessary or
appropriate to satisfy any requirements under federal, state or other laws to
withhold or to make deductions from any benefits payable under the Plan.

 

Section 409A Compliance

 

(i)            The Plan is intended to comply with, or otherwise be exempt from,
Code Section 409A. The preceding provision, however, shall not be construed as a
guarantee by the Sponsor of any particular tax effect to a Participant under the
Plan. The Sponsor shall not be liable to a Participant for any payment made
under the Plan, at the direction or with the consent of the Participant, which
is determined to result in an additional tax, penalty or interest under Code
Section 409A, nor for reporting in good faith any payment made under the Plan as
an amount includible in gross income under Code Section 409A.

 

(ii)           “Termination of employment,” or words of similar import, as used
in this Plan means, for purposes of any payments under this Plan that are
payments of deferred compensation subject to Code Section 409A, the
Participant’s “separation from service” as defined in Code Section 409A.  For
purposes of Code Section 409A, the right to a series of installment payments
under this Plan shall be treated as a right to a series of separate payments.

 

--------------------------------------------------------------------------------


 

(iii)          With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, a Participant, as specified under this Plan:
(1) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Code Section 105(b); (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(iv)          If a payment obligation under the Plan arises on account of a
Participant’s termination of employment while a “specified employee” (as defined
under Code Section 409A and the regulations thereunder and determined in good
faith by the Committee), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12) shall
be made within 15 days after the end of the six-month period beginning on the
date of such termination of employment or, if earlier, within 15 days after
appointment of the personal representative or executor of the Participant’s
estate following the death of the Participant.

 

Section 280G Limits

 

Notwithstanding anything in this Plan to the contrary, if a Severance Benefit
that is otherwise payable to an employee who is a “disqualified individual”
would constitute an “excess parachute payment,” taking into account payments
under this Plan and otherwise, then the benefit payable under this Plan shall be
reduced to the maximum amount which does not include an excess parachute
payment. The terms “disqualified individual” and “excess parachute payment”
shall have the same meanings as under Section 280G of the Code.

 

Medical and Other Benefits

 

An eligible employee’s participation in the Bank’s tax-qualified retirement
plans, employee welfare plans and fringe benefit plans in which he/she is
enrolled as of his/her last date of employment will cease as of such date or as
otherwise specifically provided under the terms of the applicable plan. Please
refer to those plans for any conversion rights that may apply. All pay and other
benefits, including unused vacation, unreimbursed valid business expenses, and
accrued but unpaid salary or wages payable to an eligible employee upon his/her
termination date shall be paid in accordance with the terms of those established
policies, plans and procedures.

 

Following a Participant’s Termination Date, the Participant will be provided
with all required notices and election materials as required by the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). This material will explain
how COBRA continuation coverage can be elected (such as for the medical, dental
and vision plans), the maximum COBRA period, the required premiums and other
important information.

 

--------------------------------------------------------------------------------


 

VI.                               ADMINISTRATIVE INFORMATION

 

Plan Administrator and Plan Administration

 

The Plan Administrator has complete authority to prescribe, amend and rescind
rules and regulations relating to the Plan. The Plan Administrator may allocate
and assign any of its responsibilities and duties for the operation and
administration of the Plan to such other persons as it determines are
appropriate.

 

The Plan Administrator shall also have full discretionary authority, the maximum
discretion allowed by the law, to administer, interpret and apply the terms of
this Plan, and determine any and all questions or disputes hereunder, including
but not limited to eligibility for benefits and the amount of benefits due. The
determinations by the Plan Administrator shall be conclusive.

 

Plan Modification or Termination

 

The Plan may be modified, amended or terminated at any time by the Board of
Directors or its designee, with or without notice. Any such modification,
amendment or termination shall be effective at such date as the Board of
Directors or its designee may determine.

 

Notwithstanding any termination of the Plan, all Participants who have become
entitled to receive Severance Benefits before such date of termination pursuant
to the Plan shall continue to receive Severance Benefits under the terms and
conditions of the Plan. The Plan Administrator retains authority to administer
the Plan until all Severance Benefits are paid and claims resolved.

 

Governing Law

 

The Plan shall be governed and construed in accordance with ERISA. To the extent
state law applies, the Plan shall be governed by the laws of the Commonwealth of
Pennsylvania.

 

VII.                          MISCELLANEOUS

 

Plan Not a Contract of Employment

 

Nothing in this Plan document or in any related instrument shall be deemed to
give any Participant the right to be retained in the employ of the Sponsor or to
interfere with the right of the Sponsor to discharge him or her at any time,
with or without cause.

 

No Assignment of Benefits

 

No Participant may, except as otherwise required by law, sell, assign, transfer,
convey, hypothecate, encumber, anticipate, pledge, or otherwise dispose of any
interest in this Plan; and any attempt to do so shall be void. No Severance
Benefit payable under the Plan shall, prior to receipt thereof, be subject to
the debts, contracts, liabilities, or engagements of any Participant.  Nothing
in the Plan shall impede the Sponsor from recovering directly from a Participant
or by offset against payments being made to the Participant, any payments to
which he or she was not entitled under the Plan.

 

--------------------------------------------------------------------------------


 

VIII.                     CLAIMS PROCEDURE

 

Your benefit under the Plan will be paid to you as a matter of course;
accordingly, there is no need to file a claim for your benefit with the Plan
Administrator other than completing any administrative forms which may be
required by the Plan Administrator, as well as the severance agreement and
general release prescribed by the Sponsor. As soon as is practicable following
your receipt of a Notice of Involuntary Termination, you will be notified of the
nature and amount of your benefit under the Plan.

 

If you dispute the amount of your benefit, you may file a claim with the Plan
Administrator. Benefit claim determinations will be made in accordance with the
terms of the Plan and any administrative procedures adopted under the Plan.

 

A request for Plan benefits will be considered a claim for Plan benefits, and it
will be subject to a full and fair review. If your claim is wholly or partially
denied, the Plan Administrator will furnish you with a written notice of this
denial. This written notice must be provided to you within 90-days after the
receipt of your claim by Plan Administrator. In certain circumstances the Plan
Administrator may take an additional 90-days to make its decision if it notifies
you prior to the expiration of the initial 90-day period that it needs this
time, the reasons for this extension and the date by which it expects to render
its benefit determination. You may, but are not obligated to, agree to any other
extension of time for a decision on your claim. The period of time within which
a benefit determination is required to be made will begin at the time a claim is
filed, without regard to whether all the information necessary to make a benefit
determination accompanies the filing.

 

A written notice of denial of your benefit claim will contain the following
information:

 

·                  the specific reason or reasons for the adverse determination;

 

·                  specific reference to those Plan provisions on which the
denial is based;

 

·                  a description of any additional information or material
necessary to correct your claim and an explanation of why such material or
information is necessary; and

 

·                  a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of your or your
beneficiary’s right to file a suit under section 502(a) of ERISA following an
adverse benefit determination on review.

 

If your claim has been denied, and you wish to submit your claim for review, you
must follow the “Claims Appeal Procedure” described below in this Article.

 

Claims Appeal Procedure

 

If your claim for benefits is denied, you or your duly authorized representative
may file an appeal of the adverse determination with the Plan Administrator
which will review your claim and the initial adverse determination. You or your
duly authorized representative must file your appeal of the denial within 60
days after you receive notification that your benefit claim is denied. You will
have the opportunity to submit written comments, documents, records, and

 

--------------------------------------------------------------------------------


 

other information relating to the claim for benefits. In addition, you will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to your claim for
benefits. A document, record, or other information will be considered “relevant”
to a claim if such document, record, or other information (i) was relied upon in
making the benefit determination; (ii) was submitted, considered, or generated
in the course of making the benefit determination, without regard to whether
such document, record, or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with administrative
processes and safeguards, to the extent required by regulations and other
guidance of general applicability issued by the Department of Labor.

 

In its review the Plan Administrator will take into account all comments,
documents, records, and other information submitted relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

The Plan Administrator will review your claim within 60 days after the Plan
Administrator’s receipt of your written request for review of your claim. There
may be special circumstances when this 60-day period may be extended by the Plan
Administrator to up to 120 days after receipt by the Plan Administrator of your
request for review of your claim. You will receive advance written notice of an
extension of the 60-day review period prior to the expiration of the initial
60-day period which will state the reasons for this extension and the date by
which the Plan Administrator expects to render its benefit determination. You
may, but are not obligated to, agree to any other extension of time for a
decision on your appealed claim. The period of time within which a benefit
determination on review is required to be made will begin at the time an appeal
is filed, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing. In the event that the
review period is extended due to your failure to submit information necessary to
decide a claim, the period for making the benefit determination on review will
be suspended from the date on which the notification of the extension is sent to
you until the earlier of 45 days from the date of such notification or the date
on which you respond to the request for additional information. If you do not
provide the requested information, your claim may be denied on appeal.  The Plan
Administrator will provide you with written or electronic notice of its decision
on your appealed claim.

 

If your claim is denied on appeal, the Plan Administrator’s decision on your
claim on appeal will be communicated to you in writing and will contain (i) the
specific reason or reasons for the adverse determination; (ii) reference to the
specific Plan provisions on which the benefit determination is based; (iii) a
statement that you are entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits; and (iv) a statement describing
your right to file a law suit under section 502(a) of ERISA.

 

--------------------------------------------------------------------------------


 

IX.                              YOUR RIGHTS UNDER ERISA

 

Your ERISA Rights

 

As a Participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all plan participants shall be entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office, all documents
governing the Plan, including a copy of the latest annual report (Form 5500
Series) filed by the Plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The
Administrator may make a reasonable charge for the copies.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate your plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court,
after following the claims and appeals process described above in Section IX
entitled “CLAIMS PROCEDURE.” If it should happen you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

 

--------------------------------------------------------------------------------


 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

The above statement of your ERISA rights was created by the U.S. Department of
Labor and is required by law. By including the statement of your ERISA rights,
the Plan Administrator, the Sponsor, each Company, the Plan fiduciaries and
their agents make no representation about the legal accuracy of its content. The
statement of your ERISA rights should in no way be construed as legal advice.

 

X.            GENERAL PLAN INFORMATION

 

Name of Plan:

 

Severance Plan for Eligible Employees of Beneficial Mutual Savings Bank

 

 

 

Employer identification number:

 

23-0400690

 

 

 

Type of Plan:

 

Welfare benefit plan providing severance benefits

 

 

 

Plan Number:

 

507

 

 

 

Name and Address of Plan Sponsor:

 

Beneficial Mutual Savings Bank
1818 Beneficial Bank Place
Philadelphia, PA 19103

 

 

 

Plan Administrator:

 

Beneficial Mutual Savings Bank
1818 Beneficial Bank Place
Philadelphia, PA 19103
(215) 864-6094
Attn: Plan Administrator

 

 

 

Agent for Service of Legal Process:

 

Human Resources Director
Beneficial Mutual Savings Bank
1818 Beneficial Bank Place
1818 Market Place
Philadelphia, PA 19103

Process may also be served on the Plan Administrator.

 

--------------------------------------------------------------------------------


 

Plan Year:

 

January 1 – December 31

 

 

 

Funding:

 

The Severance Plan for Eligible Employees of Beneficial Mutual Savings Bank is
self-funded, which means that benefits are paid from the general assets of the
Bank. The Bank pays the full cost of the Plan (there are no employee
contributions).

 

--------------------------------------------------------------------------------